EXHIBIT B
 1

 2




 5

 6


                                                              NO.
 8   limited liability company,


                    v.
10

11

12                               Defendant.




15

16             1.        Harbour Homes, LLC (€Harbour•) is a Washington limited liability company

                                                    .

18             2.        Nevada Capital Insurance Company (€NCIC•), is a Nevada insurance



20

21             5.        The Court has jurisdiction over the parties and the subject matter of this

22   action.

               6.



                          1
 1

 2             1.

                                 ounty Superior Court. A true and correct copy of that lawsuit is

     attached as           .

 5             2.   The lawsuit filed by Mr. Martinez and Ms. Ceniceros (the €Underlying Suit•)

 6   arises out of injuries Mr. Martinez allegedly suffered while working as an employee of

     Delcon Construction, LLC on a construction project where Harbour was the general

 8   contractor and Delcon was Harbour‚s subcontractor.

                                                          Delcon subcontract agreement, Delcon

10                                                          d on its commercial general liability

11   policy.

12                  At the time Mr. Martinez was injured, Delcon‚s commercial general liability

     insurer was NCIC. A true and correct copy of the NCIC policy insuring Delcon (and Harbour

     as an additional insured) is attached as        .

15             5.

16   defense and indemnity relative to the Underlying Suit. Attached as              is a true and

     correct copy of Harbour‚s tender letter.

18             6.   On July 25, 2018, NCIC‚s agent and/or employee, Jeanie Watkins,

     acknowledged Harbour‚s tender. On August 6, 2018 Ms. Watkins wrote to Harbour formally

20   recognizing Harbour‚s claim for insurance benefits and notifying Harbour €that responsibility

21   for the Claim file has been transferred [to]ƒ R&Q Solutions LLC.• A true and correct copy

22   of Ms. Watkins August 6, 2018 letter is attached as             C. On information and belief

     R&Q Solutions is a third party claims administrator for NCIC.



                      2
 1                  Harbour then received an undated letter from Cedar McCredie of R&Q

 2   Solutions in early August, 2018. Mr. McCredie‚s letter again acknowledges Harbour‚s

     tender but refuses to provide defense and indemnity benefits because €we have not confirmed

     there is an endorsement for Harbour Homes, LLC as an additional insured under our

 5   policyƒ • A true and correct copy of Mr. McCredie‚s letter is attached as           .

 6          8.      Following Mr. McCredie‚s letter, neither NCIC nor R&Q took any measure to

     defend Harbour against the Underlying Lawsuit.

 8                  Likewise, on information and belief, neither entity performed any

     investigation activity or otherwise endeavored to determine whether there was a possibility of

10   coverage and, therefore, that a defense to Harbour was immediately owed.

11          10.      After not hearing from NCIC for months, Harbour itself investigated the sole

12   issue cited by NCIC for failing to defend„ its alleged need to €confirm there is an

     endorsement for Harbour Homes, LLC as an additional insured under the policy.•

            11.     Confirming that such an endorsement exists was as simple as placing a phone

15   call to Delcon‚s insurance broker, the Wingert Insurance Agency. Attached as               are

16   true and correct copies of the ongoing operations and completed operations endorsements

     which make Harbour an additional insured on the insurance policy NCIC issued to Delcon.

18          12.



20

21

22
 1

 2




 5

 6


                    The ongoing operations endorsement also provides that coverage to Harbour
 8
     is limited to €Locations of Covered Operations• which are €approved and on File with RIC

     Insurance.•
10
                    On information and belief, RIC Insurance is an insurance brokerage and has
11
     no information about locations of covered operations (or, at best, only limited information).
12
     This is because the Delcon account originated at a small insurance brokerage located in

     Friday Harbo

     RIC. In this process, RIC lost most of, if not all, documentation associated with Delcon
15
     and/or Delcon additional insureds.
16
            15.      On information and belief, after accepting Harbour‚s tender, NCIC/R&Q

     made no effort to contact either the Wingert Insurance Agency or RIC relative to NCIC‚s
18
     duty to defend. Moreover, even if either entity had actually done so, it would not have been

     able to rule out the possibility of coverage to Harbour. To the contrary, any interaction with
20
     RIC would have confirmed that there was the possibility of coverage due to, at a minimum,
21
     material portions of the Delcon file being missing/lost.
22
            16.     On December 11,

     stating its intent to make a claim against NCIC pursuant to Washington‚s Insurance Fair
 1   Conduct Act. That letter specifically states that it is (1) not an offer to cure and (2) that no

 2   cure will occur by NCIC unilaterally appointing defense counsel upon receipt of Harbour‚s




 5                                                      €

 6                   Harbour realleges paragraphs 1 16 as though fully set forth herein.

             18.     NCIC‚s conduct

 8   breach of its policy which provides additional insured coverage for Harbour. Harbour has

     been damaged in an amount to be proven at trial, including all defense costs incurred to date,

10   together with the amount of any reasonable settlement or judgment in favor of the plaintiffs

11   in the Underlying Suit.

12                   Harbour is entitled to pre judgment interest on the amount of its payments of

     defense costs and upon any reasonable settlement which may be reached with the underlying

     plaintiffs.

15                                            €

16           20.     Harbour realleges paragraphs 1



18   of trade and commerce.

             22.     NCIC‚s acts and omissions pled herein are per se unfair and deceptive acts or

20

21   deceive.

22                                                                       cts the public interest.

                     The acts or omissions described herein have caused injury/damage to

     plaintiffs in their business/property.
                      5
 1          25.     Harbour is entitled to recover trebled damages up to the statutory maximum

 2   for each violation.

                                                €

            26.                                      25 as though fully set forth herein.

 5                  There is a clear and present dispute between Harbour and NCIC concerning

 6   their respective rights and obligations. Accordingly, Harbour seeks declaratory relief on, at a



 8                  A.       An adjudication of whether NCIC breached its defense obligation to

     Harbour, and if so, when that breach first occurred;

10                                                                                               by

11   the conduct set forth in this Complaint;

12                  D.

                            Whether Harbour is a €first party claimant• as defined by Washington

     statute and/or regulation.

15                  F.

16   and

                    H.      Such other and further declaratory relief as the court may deem

18   appropriate.



20
            28.     Harbour realleges paragraphs 1
21
                    NCIC‚s conduct as described herein constitutes an unreasonable denial of
22


     provided NCIC with timely notice of his intent to bring a claim against NCIC pursuant to the

                      6
 1   Insurance Fair Co

 2   the basis of Harbour‚s claim. As a result, Harbour is entitled to damages under RCW




 5                  Harbour realleges paragraphs 1

 6                  NCIC‚s actions and inactions were unreasonable and, therefore, in bad faith.

     As a result, Harbour has been directly and proximately damaged in an amount to be proven at

 8   trial.



10

11            WH

12

              1.    For damages in an amount to be proven at trial;

              2.    For declaratory relief;

15                  For an award of attorneys‚ fees, expert costs and other costs incurred;

16

     maximum;

18            5.    For damages under the Insurance Fair Conduct Act including, but not limited

     to, to attorneys‚ fees, expert fees, and treble Harbour‚s actual damages;

20            6.    For coverage by estoppel.

21

22
 1

 2


         .


 5

 6



             th
 8



10

11

12




15

16



18



20

21

22




     8
